Citation Nr: 1538739	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-31 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida / South Georgia Veterans Health System


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred on January 30, 2013, at Coffee Regional Medical Center.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from October 1982 to October 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a June 2013 determination by the Department of Veterans Affairs (VA) North Florida / South Georgia Veterans Health System in Gainesville, Florida.  The claim currently is under the jurisdiction of the Veterans Health Administration (VHA) Central Office in Washington D.C.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran received private medical care at the Coffee Regional Medical Center on January 30, 2013. 
 
2.  VA payment or reimbursement of the cost of the private medical care provided January 30, 2013, was not authorized prior to the Veteran undergoing that care. 
 
3.  The evidence establishes that the Coffee Regional Medical Center filed for reimbursement of the Veteran's medical treatment on or about June 13, 2013, more than 90 days after the treatment.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred on January 30, 2013, at Coffee Regional Medical Center have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because, however, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are inapplicable.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

The above notwithstanding, VA provided the Veteran with notice as to how to establish entitlement to his claim in a September 2013 letter.  Furthermore, the Board has reviewed the file to ascertain whether the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of these medical expenses, and he has indeed been provided this opportunity.  Moreover, there is no outstanding evidence, and resolution of this case does not turn on a medical question requiring an opinion.

Law and Analysis

The Veteran has asserted entitlement to reimbursement for private emergency medical treatment incurred on January 30, 2013, at Coffee Regional Medical Center.  After a thorough review of the claim, the Board has determined that reimbursement is not warranted because the claim was not timely filed.

Generally, in cases where the Veteran seeks reimbursement for unauthorized medical expenses, it must be determined (1) whether the services for which payment is sought were authorized by VA, and (2) whether the appellant is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994). 

At the outset, the Board notes that the Veteran currently has no service-connected disabilities, nor was he service connected for any disabilities at the time of this treatment, nor is he shown to have been participating in a rehabilitation program under 38 U.S.C. ch. 31.  Thus, the provisions of 38 U.S.C.A. § 1728 are inapplicable.  38 U.S.C.A. § 1728 (West 2014). 

However, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To establish eligibility under those provisions, all of the criteria must be met.  In relevant part, when applying those criteria, eligibility must be established and the timely receipt of a claim for reimbursement must occur. 

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment, the Veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a).  To obtain payment or reimbursement for emergency treatment under 38 U.S.C.A. § 1725, a claimant must submit to the VA medical facility of jurisdiction a completed standard billing form (such as UB92 or a HCFA 1500).  38 C.F.R. § 17.1004(b). 

In addition, a claimant is required to file a claim within 90 days of the latest of the following: 1) July 19, 2001; 2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; 3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d).

Review of the record shows that the Veteran was treated at the Coffee Regional Medical Center emergency room on January 30, 2013, for shortness of breath that ultimately was diagnosed as pneumonia.  As previously noted, the medical treatment was for a non-service connected disability. 

As an initial matter, the Board notes that the Veteran has contended that prior to his treatment at the Coffee Regional Medical Center either he or his wife spoke with a representative from the VA Medical Center (VAMC) in Dublin, Georgia, and was advised to go to the nearest medical center based on the reported symptoms.  The above statement appears to raise the question of whether the Veteran's January 30, 2013, treatment at the Coffee Regional Medical Center was authorized by VA.  

The admission of a veteran to a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2015); Malone v. Gober, 10 Vet. App. 539 (1997).   In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Even accepting that the Veteran spoke with a representative from the Dublin VAMC, the evidence does not show that proper authorization for VA payment of the private medical expenses was obtained in connection with the medical expenses incurred on January 30, 2013.  The evidence of record fails to demonstrate that VA was notified within 72 hours of the Veteran's treatment at Coffee Regional Medical Center, nor is there any contention that such notification was made.  To the extent that a representative from the Dublin VAMC recommended that the Veteran seek treatment at a non-VA facility for his symptoms, the Court of Appeals for Veterans Claims has determined that, "the advice of a doctor to go to a non-VA hospital is not the specific type of authorization contemplated in the regulation."  Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  Although the specific regulation in Smith, 38 C.F.R. § 17.50d(a), has since been amended, it was of similar content to the current 38 C.F.R. § 17.54.

Accordingly, the Board must conclude that prior authorization for the private medical treatment received on January 30, 2013, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2014).

As such, the Board turns to consideration of whether reimbursement for non-authorized medical expenses is warranted under 38 U.S.C.A. § 1725.  For the reasons discussed immediately below, the Board concludes that they are not.

Coffee Regional Medical Center submitted an HCFA 1500 Health Insurance Claim for that was received by VA on or about June 13, 2013, requesting payment in the amount of $86.00 incurred by the Veteran on January 30, 2013.  (There is no evidence or contention that the Coffee Regional Medical Center submitted a claim to VA for payment prior to that date.)  That claim was denied by the North Florida / South Georgia Veterans Health System in June 2013.  That decision was sent directly to the provider in question and the Veteran was copied on the correspondence.  The letter informed the provider and the Veteran that the claim was not received within 90 days of the date of service.  In July 2013, the Veteran submitted a notice of disagreement as to the June 2013 determination, contending that he had nothing to do with the billing practices of the Coffee Regional Medical Center and should not be penalized for any delay in seeking payment from VA made by Coffee.  A September 2013 Statement of the Case continued the denial on the basis that the request for medical reimbursement was untimely under the applicable law and regulations.  The Veteran submitted a timely substantive appeal of the issue.  

As the medical facility filed the claim over 90 days after the Veteran's discharge from the Coffee Regional Medical Center, the parties are ineligible to receive payment as set forth in 38 C.F.R. § 17.1004(d).  There is no evidence or suggestion that attempts to obtain payment or reimbursement for the treatment from a third party were ongoing as of June 13, 2013.  Indeed, the Veteran has stated on multiple occasions that he believes that VA should be responsible for paying the debt to Coffee because otherwise he would be responsible for the payment.  The other provisions of 38 C.F.R. § 17.1004(d) are not applicable as the treatment was received after July 19, 2001, and the Veteran is still living.  As such, there are no provisions under 38 C.F.R. § 17.1004(d) where the claim for medical reimbursement to VA for the January 30, 2013, treatment could be considered timely.  While the Board is sympathetic to the Veteran's situation, it cannot grant the Veteran's claim unless the facts of the case meet all the requirements under 38 C.F.R. § 17.1001-8, including the filing requirements under 38 C.F.R. § 17.1004. 

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses and sympathizes with the Veteran's situation and the particular circumstances therein, but is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 5103, 7104.  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, and it must be denied.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that the Veteran's claim is without legal merit. 


ORDER

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred on January 30, 2013, at Coffee Regional Medical Center is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


